UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1509



ROBERT L. YOUNG,

                                               Plaintiff - Appellant,

             versus


UNITED STATES DEPARTMENT OF THE         TREASURY;
DEPARTMENT OF VETERANS AFFAIRS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1644-A)


Submitted:    July 24, 2003                   Decided:   July 29, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Young, Appellant Pro Se. Gilbert Steven Rothenberg, Sara
Ann Ketchum, Joel L. McElvain, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert L. Young appeals from the district court’s orders

dismissing    his   tax   refund   suit   and   denying   his   motion   for

reconsideration. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Young v. United States Dep’t of Treasury, No.

CA-02-1644-A (E.D. Va. filed Mar. 7, 2003 & entered Mar. 12, 2003;

Apr. 2, 2003).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2